DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Figure 1a, delete all and replace with: 
--



    PNG
    media_image1.png
    587
    587
    media_image1.png
    Greyscale


--.


In Figure 1b, delete all and replace with: 
--

    PNG
    media_image2.png
    472
    579
    media_image2.png
    Greyscale

--.


In Figure 2, delete all and replace with 
--

    PNG
    media_image3.png
    539
    674
    media_image3.png
    Greyscale


--.


In Figure 3, delete all and replace with: 
--

    PNG
    media_image4.png
    552
    715
    media_image4.png
    Greyscale
--.


In Figure 4, delete all and replace with:
--

    PNG
    media_image5.png
    550
    606
    media_image5.png
    Greyscale
 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the same reasons as set forth in the Notice of Allowance dated 9/16/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 1/13/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761